Citation Nr: 0722733	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  03-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
November 1973.  He had active duty for training (ACDUTRA) in 
the Marine Reserves from August 9, 1975 to August 23, 1975 
and was discharged from the Marine Reserves in January 1976.  
He had ACDUTRA in the Navy Reserves during the following 
periods from August 4, 1996 to August 16, 1996, September 7, 
1997 to September 19, 1997, June 7, 1998 to June 19, 1998, 
June 21, 1999 to July 2, 1999, and August 21, 2000 to 
September 1, 2000.  He was discharged from the Navy Reserves 
in October 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The appeal was remanded for development of the record in 
January 2005 and September 2005.


FINDING OF FACT

A right knee disability was not manifest in service and is 
unrelated to the veteran's service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also observes that on March 3, 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in 
February 2001, after the enactment of the VCAA.

A letter dated in February 2002 explained the evidence and 
information necessary to support the veteran's claim.  The 
veteran was asked to identify evidence pertinent to his 
claim.  

A March 2005 letter asked for evidence that the veteran's 
right knee disability had existed from military service to 
the present, and described the types of evidence he could 
submit or identify to support his claim.  The evidence of 
record was listed.  The veteran was told how VA would assist 
him in obtaining evidence.  

A June 2006 letter told the veteran that his records had been 
requested from the Naval Reserve Personnel Command.  The 
letter also told the veteran how VA establishes disability 
ratings and effective dates.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

In addition, identified treatment records have been obtained 
and associated with the record.  The veteran's service 
medical records have also been associated with the claims 
folder, and dates of reserve service have been verified.  
Neither the veteran nor her representative has identified any 
additional evidence or information which could be obtained to 
substantiate the claim.  In fact, the veteran indicated in an 
April l2006 statement that he had no additional evidence to 
submit.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to finally decide this appeal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) 
(2006).  ACDUTRA includes full-time duty performed for 
training purposes by members of the Reserves for training 
purposes.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2006).  Presumptive periods do not apply to ACDUTRA 
or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA. 38 
U.S.C.A. §§ 101(24), 106, 1131 (2006).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).

Service medical records pertaining to the veteran's active 
service in the Marine Corps are silent regarding any 
diagnosis, complaint, or abnormal finding pertaining to his 
right knee.

The veteran maintains that he sustained an injury to his 
right knee during ACDUTRA with the Navy Reserves.  He has 
stated that the injury occurred in September 1997.  He has 
also indicated that his knee was injured on August 10, 1998.  
The service department has reported that the veteran was on 
ACDUTRA during September 1997.  However, there is no 
indication that he was on ACDUTRA in August 1998.  Rather, 
dates of ACDUTRA during 1998 were from June 7 to June 19 of 
that year.

Service medical records include an appointment report showing 
that the veteran reported for sick call on September 10 and 
September 16, 1997.  That report does not indicate why the 
veteran sought treatment.  A treatment record dated September 
16, 1997 indicates that the veteran was seen for a cyst on 
his left clavicle.  

A December 1997 service treatment record reflects the 
veteran's report of his knee becoming painful and swollen.  
The veteran denied a history of trauma or prior knee 
problems.  X-rays were within normal limits.  

On VA orthopedic consultation in April 1998, the veteran 
reported spontaneous onset of right knee pain in December 
1997.  X-rays in June 1998 revealed minimal degenerative 
changes of the right knee.  At that time, the veteran 
provided a history of more than six months of knee pain.  

In August 1998 the veteran reported that his right knee pain 
persisted.

A May 1999 VA orthopedics record indicates that MRI revealed 
degeneration of the lateral meniscus.  

Upon careful review of the record, the Board has determined 
that service connection for a right knee disability is not 
warranted.  As noted above, the veteran currently maintains 
that he injured his knee during ACDUTRA in September 1997.  
However, the service medical records reflect that, when the 
veteran was seen in December 1997, he denied trauma or any 
history of prior knee problems.  On VA orthopedic 
consultation in April 1998, the veteran reported spontaneous 
onset of right knee pain in December 1997.  On neither of 
those occasions did the veteran report any trauma or injury 
dating to September 1997.  The evidence demonstrates that the 
onset of the veteran's right knee problems dates to December 
1997.  

The Board has been presented with a conflict in regard to the 
lay evidence.  Clearly, a layman is competent to report that 
he has pain and when that pain started.  Also a layman is 
competent to report that there has been an injury.  Layno v. 
Brown, 6 Vet. App 465, 470 (1994).  In support of this claim, 
the veteran has reported that his condition started while on 
ACDUTRA.  However, the Board finds that the veteran's initial 
report for treatment purposes is far more probative of the 
circumstances and date of onset of his condition.  The Board 
concludes that statements advanced for initial treatments 
purposes are more probative as it is expected that the 
veteran would report an accurate history so as to obtain 
proper care.  His statements for treatment purposes establish 
a recent onset rather than an onset during ACDUTRA.  
Furthermore, his initial statements for treatment purposes 
establishes the absence of trauma (injury).  The Board 
concludes that his reports for treatment purposes are 
statements against interest, highly probative and more 
convincing than his statements advanced in support of a claim 
for monetary benefits.  The Board also notes that the veteran 
has varied the date of onset, reflecting, at best, a faulty 
memory.

The most probative evidence establishes that the veteran's 
right knee disability was not incurred in or aggravated by a 
period of ACDUTRA or that it resulted from an injury 
sustained during INACDUTRA.  Accordingly, a right knee 
disability was not incurred in or aggravated by service, nor 
may it be presumed to have so been incurred.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  


ORDER

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


